Citation Nr: 0619914	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for adenocarcinoma of 
the prostate, status post retropubic radical prostatectomy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for fungus of the 
hands and feet, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  In April 
2003 correspondence, the veteran withdrew his appeals of 
entitlement to service connection for rashes and joint pains.


FINDINGS OF FACT

1.  The veteran's post-operative residuals of adenocarcinoma 
of the prostate require the use of more than four absorbent 
materials a day.

2.  The veteran's fungus of the hands and feet is not 
manifested by constant exudation or itching, extensive 
lesions, marked disfigurement, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Nor do the 
areas involved cover 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected.

3.  Competent, probative medical evidence does not reveal a 
current diagnosis of a chronic headache disability.





CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no more, for 
adenocarcinoma of the prostate, status post retropubic 
radical prostatectomy, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for fungus of the hands and feet are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.14, 4.118, Diagnostic Codes 7806, 7813 (2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2002).

3.  Headaches were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating: Prostate

The veteran's post-operative residuals of his adenocarcinoma 
of the prostate are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7527-7528 (2005).  The veteran is currently 
rated as 40 percent disabled based on his voiding problems.  
The maximum 60 percent rating for voiding dysfunction 
requires the use of an appliance or the wearing of absorbent 
material which must be changed more than four times per day.  
38 C.F.R. § 4.115a (2005).

While the August 2001 VA examination report indicates that 
the veteran reported he did not wear any absorbent pads and 
rarely had any problems with leakage, the April 2003 hearing 
transcript reflects his wife testified that about this time 
she noticed an increase in the severity of the veteran's 
voiding and renal problems due to an increase in the laundry 
of sheets/pajamas and the increased need to throw away soiled 
underwear.  The evidence reveals that after the August 2001 
examination, the veteran admitted the need for absorbent 
materials although he continued to have some problems with 
leakage.  The September 2003 VA examination report reflects 
that the veteran's bladder incontinence had increased since 
his last examination and he had to change his absorbent 
materials four to five times a day due to incontinence.  The 
report also reflects that he had to change his absorbent 
materials three to four times a day for bowel incontinence.  
A July 2003 private medical record indicates the veteran had 
very weak muscle tone upon renal examination.  Based on the 
frequency of need to change his absorbent materials due to 
his post-operative residuals of his adenocarcinoma of the 
prostate, a 60 percent disability rating is warranted in the 
instant case.

A higher 80 percent rating is warranted for renal dysfunction 
manifested by persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg percent, or creatinine 4 to 8 
mg percent, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a (2005).  His private medical 
records continually indicate the veteran had no edema.  And 
while the VA and private medical evidence indicates the 
veteran had lost weight in 2003, there is no indication that 
the veteran had generalized poor health.  Specifically, the 
June 2003 VA treatment record shows the veteran denied 
fatigue and loss of appetite while the September 2003 VA 
mental disorders examination report shows he again denied 
problems with energy or appetite.  Nor does the evidence of 
record reveal creatinine or BUN levels that approximate the 
criteria for a higher rating.  See October 2002 private 
laboratory report.  Accordingly, the evidence does not 
approximate the criteria for a disability rating in excess of 
60 percent based on renal dysfunction.

In short, the weight of the evidence support a 60 percent 
disability rating, but no more, for his adenocarcinoma of the 
prostate, status post retropubic radical prostatectomy and to 
this extent his appeal is granted.  While the veteran has a 
post-operative scar, the evidence does not show and the 
veteran does not argue that the scar is tender or limits 
function such that a separate disability rating is indicated.  

In reaching this decision, the Board notes that while the 
veteran has indicated that his voiding and renal dysfunction 
is very distressing to his daily life, especially for his job 
as a real estate agent, his residuals do not present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Increased Rating: Fungus

The rating schedule criteria for evaluating skin conditions 
were changed during the pendency of this appeal.  Under the 
old and the revised rating criteria, fungal skin conditions 
are rated as disfigurement of the head, face, or neck, as 
scars, or as dermatitis, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2005).  The evidence 
in the claims file does not indicate, nor does the veteran 
assert, that he has predominant disfigurement of the head, 
face or neck, or that he has disability from his scars.  
Therefore, the criteria for evaluating dermatitis are the 
most appropriate in the instant case.

Under old Diagnostic Code 7806, a higher 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Instead of constant exudation 
or itching, the evidence shows that the veteran has three to 
four fungal outbreaks of his feet per year.  See July 2001 VA 
examination report.  The evidence also does not show the 
veteran had extensive lesions or marked disfigurement.  The 
April 2003 hearing transcript indicates he testified that he 
used medication for the fungal infection of his toe nails and 
he does not wear open-toe shoes.  He also testified to 
associated swelling and redness during flare-ups.  The July 
2001 VA examination report reflects that veteran had a 
chronic nail infections, scarring on the plantar aspect of 
his feet, and some discoloring of the hands but no active 
infections.  He used some over-the-counter topical creams 
with variable success.  The report shows he had crusting over 
the interdigital area.  The August 2001 VA examination report 
shows he has some hyperpigmentation on the arch aspect of the 
soles, some slight scaling in the shoe distribution of the 
feet, but no active disease in the web spaces.  In June 2000 
he contacted VA due to a flare-up and he received private 
medical treatment for his discolored nails in March 2003.  
The private medical record indicates that the veteran had no 
open lesions and the web spaces were not macerated.  A June 
2003 VA treatment record also indicates the veteran had no 
non-healing lesions and no ulcerations upon examination.  As 
the evidence does not approximate a disability manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, a higher evaluation is not warranted under the 
old rating criteria.

Under the new skin rating criteria, in effect since August 
30, 2002, a 30 percent rating requires dermatitis or eczema 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2005).  The evidence does not indicate that the 
veteran's service-connected fungus of the feet and hands 
requires systemic therapy.  See August 2001 VA examination 
report, March 2003 private medical records.  As indicated 
above, his fungal infections do not involve the amount of 
area required for a higher disability rating.  As such, a 
higher evaluation is not warranted under the new rating 
criteria.

In short, the weight of the evidence is against an increased 
rating under either the prior or revised criteria and this 
appeal is denied.

Service Connection Claim

The veteran indicates that while on active duty and stationed 
in the Republic of Vietnam, he had frequent headaches.  See 
April 2003 hearing transcript.  His service medical records 
indicate that he was hospitalized for four days with an acute 
viral respiratory disease in March 1964.  Upon admission, the 
records show he complained of headache, cough, fever, and 
chest pains for the preceding two days.  His service medical 
records do not reveal treatment for or a diagnosis of a 
chronic headache disability.  The veteran's separation 
examination report and a September 1970 report of medical 
examination in connection with the veteran's reservist duty 
shows no relevant abnormality.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  The 
veteran testified to current headaches.  While he is 
competent to testify as to symptoms, his assertions are not 
that of a trained medical professional and are not competent 
evidence of a current, chronic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The current 
competent medical evidence fails to reveal the diagnosis of a 
chronic headache disability.  The diagnosis of a current 
chronic disability is requisite for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence 
of evidence of a current chronic disability, the weight of 
the evidence is against the veteran's service connection 
claim and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his appeal, the veteran was 
sent letters in June 2001 by which he was informed of the 
evidence needed for his increased rating claims and his 
service connection claim.  The letters notified him of the 
evidence VA would seek, the evidence he was required to 
submit, and requested he identify or submit any of the needed 
evidence.  He was notified by the February 2003 statement of 
the case and the November 2003 supplemental statement of the 
case of the prior and revised criteria used to evaluate his 
claims.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Under these circumstances, the 
Board considers VA's notice requirements are met.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
rating criteria for his headache claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite inadequate 
notice provided to the veteran on these latter elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  To the extent that 
the weight of the evidence is against the veteran's service 
connection and increased rating claims, any questions as to 
any appropriate effective dates-and potential rating for his 
service connection claim-are rendered moot.  As for his 
increased rating which was allowed herein, the issue of an 
appropriate effective date will be assigned in the first 
instance by the agency of original jurisdiction, and it is 
therefore not prejudicial at this time to grant his appeal.  
Under these circumstances, the Board is satisfied that any 
issue as to the completeness of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as private medical evidence, VA medical records, and a 
transcript of his April 2003 hearing have been associated 
with the claims file.  He was notified by letter in June 2003 
and July 2003 of private medical evidence that VA was unable 
to obtain on his behalf.  See 38 C.F.R. § 3.159(e) (2005).  
While the veteran, via his representative in the June 2006 
informal hearing presentation, argues that his skin claim 
should be remanded for an examination during a flare-up, the 
evidence of record is sufficient to evaluate his disability.  
The veteran testified to the difficulty in scheduling 
immediate appointments during flare-ups but private and VA 
treatment records reveal his complaints and show how quickly 
his flare-ups resolve.  See e.g. July 2001 VA examination 
showing crusting and August 2001 VA examination showing no 
active disease.  As such, a remand for an additional 
examination would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  As the veteran has not identified 
or authorized VA to obtain any additional evidence pertinent 
to this claim, no further assistance to the veteran regarding 
development of evidence is required.


ORDER

A 60 percent rating, but no more, for adenocarcinoma of the 
prostate, status post retropubic radical prostatectomy, is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

An increased rating for fungus of the hands and feet is 
denied.

Service connection for headaches is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


